Corgkeb, J. This was an action to recover for services in digging a well. The declaration was filed in the name of the plaintiff in error, but upon the proof coming in it appeared the suit should have been brought in the joint names of plaintiff in error and one Parks. Plaintiff in error then moved the court to amend the declaration by making Parks a joint plaintiff with himself. The court granted the motion upon condition that plaintiff in error should pay two-thirds of the accrued costs, amounting to §30. At the same time and with his motion, plaintiff in error filed his affidavit setting forth that he was a poor person, and was wholly unable to comply with the conditions imposed by the court. Whereupon the court refused to allow the amendments, and directed the jury to find for defendant in error. While the conditions upon which amendments shall be made are within the sound discretion of the trial court, and ordinarily should not be interfered with, we think under the circumstances of this case, the conditions imposed were unreasonable, and in effect denied plaintiff in error justice. Misch v. McAlpine, 78 Ill. 507. The judgment of the Circuit Court will be reversed and the cause remanded. Reversed and remanded.1.